Citation Nr: 1732194	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left foot disorder other than the currently service-connected removal of exostosis of the left foot.

5.  Entitlement to service connection for a right foot disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder. 

8.  Entitlement to service connection for headaches, claimed as secondary to a service-connected disability.

9.  Entitlement to service connection for fatigue, claimed as secondary to a service-connected disability.

10.  Entitlement to service connection for sleep apnea, claimed as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978 and again from September 1978 to September 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the RO in St. Paul, Minnesota.

This case was previously before the Board in April 2015 at which time it was remanded for additional development.  Notably, while the April 2015 Board remand considered a claim for service connection for eczema, such claim was granted by rating decision in January 2017.  As such, this issue is no longer before the Board.

As noted in the April 2015 Board remand, the Veteran originally filed a claim for service connection for PTSD with depression.  However, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App 1 (2009).  Therefore, the Board has recharacterized the Veteran's claim of service connection for PTSD with depression to include all acquired psychiatric diagnoses.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the bilateral hip issues, the Veteran was afforded VA hip orthopedic examinations in July 2012 and November 2016 wherein the examiners found no evidence of current bilateral hip disabilities.  However, VA and private treatment records during the course of the appeal do show potential non-orthopedic hip disabilities.  Specifically, an April 2008 VA treatment record notes bilateral hip pain for the past two months and an impression of possible aseptic necrosis of the hips.  Also, an October 2009 VA sleep study shows an impression of possible restless leg syndrome.  Unfortunately, while the July 2012 and November 2016 VA examiners found that the Veteran did not have a current diagnosis of a bilateral hip disability, the examiners did not consider the April 2008 impression of possible aseptic necrosis of the hips or the October 2009 impression of possible restless leg syndrome or opine whether the Veteran had a hip disability at any time during the appeal period beginning July 2007.  Pursuant to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of the existence of a current disability for the purpose of a grant of service connection is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the above, the Veteran should be afforded a new VA examination so as to determine the nature and etiology of his claimed bilateral hip disability.

With regard to the right shoulder issue, this issue was most recently remanded in April 2015 to obtain a medical opinion as to whether a right shoulder disability at least as likely as not manifested during service or is otherwise related thereto as well as whether it is at least as likely as not that a right shoulder disability was caused by or aggravated by any service-connected disability, to include the Veteran's service-connected back disorder and residuals of a cerebrovascular accident.  Pursuant to the April 2015 Board remand, the Veteran was afforded a VA shoulder examination in November 2016.  Significantly, the examiner diagnosed acromioclavicular joint osteoarthritis of the right shoulder beginning in 2008 and opined that the Veteran's arthritis is an aging problem and not brought on by service.  Unfortunately, the examiner did not provide the requested opinion as to whether the disorder was caused by or aggravated by any service-connected disability, to include his service-connected back disorder and residuals of a cerebrovascular accident.  Given the above, an addendum opinion should be obtained that addresses the questions posed in the April 2015 Board remand.

With regard to the bilateral foot issues, the Veteran was afforded VA foot orthopedic examinations in August 2008, July 2012, and November 2016 wherein the examiners found no evidence of current bilateral foot disabilities.  However, private treatment records during the course of the appeal do show potential non-orthopedic foot disability.  Specifically, a September 2005 private treatment record shows an impression of diminished toe pressures bilaterally, suggesting bilateral small vessel disease of the feet.  Also, while there has been no indication of bilateral pes planus during the appeal period beginning in July 2007, the Veteran's service treatment records show indications of pes planus as early as May 1978.  Unfortunately, while the August 2008, July 2012, and November 2016 VA examiners found that the Veteran did not have a current diagnosis of a bilateral foot disability, the examiners did not consider the September 2005 private treatment record showing diminished toe pressures bilaterally, suggesting bilateral small vessel disease of the feet or the service treatment records showing indications of pes planus.  Nor did the examiners opine whether the Veteran had a bilateral foot disability at any time during the appeal period beginning July 2007.  Pursuant to McClain, Romanowsky, and Barr, the Veteran should be afforded a new VA examination so as to determine the nature and etiology of his claimed bilateral foot disability.

Furthermore, the foot issues were most recently remanded in April 2015 to obtain a medical opinion as to whether a bilateral foot disability at least as likely as not manifested during service or is otherwise related thereto as well as whether it is at least as likely as not that the disorder was caused by or aggravated by any service-connected disability, to include his service-connected back disorder and residuals of a cerebrovascular accident.  Pursuant to the April 2015 Board remand, the Veteran was afforded a VA foot examination in November 2016.  Significantly, the November 2016 VA examiner noted arthritis of the left foot.  While the Veteran is service connected for removal of exostosis of the left foot, it does not appear that arthritis is encompassed in this disability.  The November 2016 VA examiner noted that the Veteran's left foot arthritis is consistent with his age.  Unfortunately, the examiner did not provide the requested opinions as to whether a bilateral foot disability at least as likely as not manifested during service or is otherwise related thereto or as to whether the disorder was caused by or aggravated by any service-connected disability, to include his service-connected back disorder and residuals of a cerebrovascular accident.  Given the above, an addendum opinion should be obtained that addresses the questions posed in the April 2015 Board remand.

With regard to the right ankle issue, an August 2008 VA examiner diagnosed right ankle sprain and a July 2012 VA examiner diagnosed right ankle strain.  However, a November 2016 VA examiner found no evidence of a current right ankle disorder.  Unfortunately, while the November 2016 VA examiner found that the Veteran did not have a current diagnosis of a right ankle disability, the examiner did not appear to consider the August 2008 diagnosis of right ankle sprain or the July 2012 diagnosis of right ankle strain or opine whether the Veteran had a right ankle disability at any time during the appeal period beginning July 2007.  Pursuant to McClain, Romanowsky, and Barr, an addendum opinion is necessary so as to determine whether the Veteran has had a right ankle disability during the pendency of the claim and, if so, whether it is related to the Veteran's military service, to include a service-connected disability.

With regard to the acquired psychiatric disorder issue, VA and private treatment records show diagnoses and treatment for both major depressive disorder and PTSD as early as July 2004.  Specifically, VA psychiatric evaluations dated in July 2004 and May 2012 as well as a private psychiatric evaluation dated in December 2009 show diagnoses of both major depressive disorder and PTSD.  However, an October 2016 VA psychiatric examiner found no evidence of a current psychiatric disorder.  Unfortunately, the October 2016 VA examiner did not appear to consider the VA and private diagnoses of both major depressive disorder and PTSD as early as July 2004 or opine whether the Veteran had a psychiatric disability at any time during the appeal period beginning July 2007.  Pursuant to McClain, Romanowsky, and Barr, an addendum opinion is necessary so as to determine whether the Veteran has had a psychiatric disability during the pendency of the claim and, if so, whether it is related to the Veteran's military service, to include a service-connected disability.

With regard to the headaches, fatigue, and sleep apnea issues, such claims are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, the most recent VA treatment records in the claims file are dated in March 2017.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any outstanding relevant private or VA treatment records dated since March 2017.  Any identified records should be obtained.


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed disorders.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since March 2017.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral hip disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all disorders of the hips found to be present, including possible aseptic necrosis of the hips and possible restless leg syndrome, since July 2007.  In this regard, he should reconcile the April 2008 findings of  possible aseptic necrosis of the hips and possible restless leg syndrome and the October 2009 findings of possible restless leg syndrome with the November 2016 VA examination finding of no hip disability.

With respect to each disorder diagnosed, the examiner should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should offer an opinion as to whether it is at least as likely as not caused by and/or aggravated by the Veteran's service-connected disabilities, to include his service-connected back disorder and residuals of a cerebrovascular accident.

A complete rationale should be given for all opinions and conclusions expressed.

3. After completing the above and any other appropriate development, obtain an addendum opinion from the VA examiner who provided the November 2016 opinion regarding the claimed right shoulder disability, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's right shoulder disability.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.   

Based on a review of the record, to include the service treatment records, VA treatment records and examination reports, private treatment records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder disability is caused by and/or aggravated by the Veteran's service-connected disabilities, to include his service-connected back disorder and residuals of a cerebrovascular accident.

A complete rationale should be given for all opinions and conclusions expressed.

4. After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed bilateral foot disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all disorders of the feet found to be present, including possible bilateral small vessel disease of the feet and arthritis of the left foot.  In this regard, he should reconcile the September 2005 private treatment record suggesting bilateral small vessel disease of the feet, the service treatment records showing pes planus as early as May 1978, and the November 2016 notation of left foot arthritis with the November 2016 VA examination finding of no foot disability.

With respect to each disorder diagnosed, the examiner should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should offer an opinion as to whether it is at least as likely as not caused by and/or aggravated by the Veteran's service-connected disabilities, to include his service-connected back disorder and residuals of a cerebrovascular accident.

A complete rationale should be given for all opinions and conclusions expressed.

5. After completing the above and any other appropriate development, obtain an addendum opinion from the VA examiner who provided the November 2016 opinion regarding the claimed right ankle disability, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's right ankle disability.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.   

The examiner should identify all disorders of the right ankle found to be present, including right ankle strain and right ankle sprain, since July 2007.  In this regard, he should reconcile the August 2008 diagnosis of right ankle sprain and July 2012 diagnosis of right ankle strain with the November 2016 VA examination finding of no right ankle disability.

With respect to each disorder diagnosed, the examiner should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should offer an opinion as to whether it is at least as likely as not caused by and/or aggravated by the Veteran's service-connected disabilities, to include his service-connected back disorder and residuals of a cerebrovascular accident.

A complete rationale should be given for all opinions and conclusions expressed.

6. After completing the above and any other appropriate development, obtain an addendum opinion from the VA examiner who provided the October 2016 opinion regarding the claimed acquired psychiatric disability, or an alternate substitute if unavailable, as to the nature and etiology of the Veteran's psychiatric disability.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.   

The examiner should identify all psychiatric disorders found to be present, including major depressive disorder and PTSD, since July 2007.  In this regard, he should reconcile the VA psychiatric evaluations dated in July 2004 and May 2012 as well as a private psychiatric evaluation dated in December 2009 showing diagnoses of both major depressive disorder and PTSD with the October 2016 VA examination finding of no psychiatric disability.

With respect to each disorder diagnosed, the examiner should then offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

Next, the examiner should offer an opinion as to whether it is at least as likely as not caused by and/or aggravated by the Veteran's service-connected disabilities, to include his service-connected back disorder and residuals of a cerebrovascular accident.

A complete rationale should be given for all opinions and conclusions expressed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



